          Case 2:20-cv-00072-cr Document 19 Filed 07/31/20 Page 1 of 3


                                                                           U.S. D!SfRlCT CGURT
                                                                          BiST'ittCT OF Vf:J{MONT
                          UNITED STATES DISTRICT COURT                             FfLED
                                    FOR THE
                                                                          2028 JUL 31 AH JO: It 7
                              DISTRICT OF VERMONT

ELISABETH DIGNITTI,                               )
                                                  )
      Plaintiff,                                  )
                                                  )
              V.                                  )       Case No. 2:20-cv-00072
                                                  )
THE BRATTLEBORO RETREAT,                          )
                                                  )
       Defendant.                                 )


       ENTRY ORDER DENYING DEFENDANT'S MOTION TO STRIKE
                            (Doc. 3)
       Plaintiff Elisabeth Dignitti brings this suit against Defendant The Brattleboro
Retreat alleging she was subjected to sexual harassment in her workplace and retaliated
against in violation of 21 V.S.A. § 495. Plaintiff, a New Hampshire resident, was a
Registered Nurse at Defendant's facility in Brattleboro, Vermont. She originally filed her
Complaint in Vermont Superior Court, Windham Unit, on May 7, 2020. Defendant
removed the action to federal court on May 8, 2020.
       In her Complaint, Plaintiff alleges that she was present for a meeting in which her
supervisor and other managers made "jokes of a sexual nature about a male nurse,"
whom she names in her allegations. (Doc. 1-1 at 4, ,i 20.) The male nurse is allegedly a
central and vocal member of an employees' union which, at the time of the conversation,
was engaged in a "contentious contract negotiation" with Defendant. Id. at ,i 22. Among
other incidents, Plaintiff asserts that this conversation subjected her to unlawful sexual
harassment in violation of 21 V.S.A. § 495h "by failing to keep her workplace free from
sexual harassment." Id. at 5, ,i 35. In retaliation for later confronting her supervisor and
the managers about this conversation, she contends that she was terminated from
Defendant's employment in violation of 21 V.S.A. § 495.
       On May 13, 2020, Defendant filed a motion to strike the name of the male nurse
          Case 2:20-cv-00072-cr Document 19 Filed 07/31/20 Page 2 of 3




who was the alleged target of the sexual harassment under Fed. R. Civ. P. 12(f). (Doc. 3.)
Defendant argues that the inclusion of this individual's name in the Complaint is
"superfluous and immaterial" to Plaintiffs claims and should be stricken "to avoid
embarrassment to[] and invasion of the privacy of the male employee ... who is not
claiming that he was subjected to sexual harassment." (Doc. 3 at 2.) With regard to
Plaintiffs allegations that the remarks were made in the context of union contract
negotiations, Defendant contends the inclusion of the male nurse's name "has the
potential to cause unfair and unnecessary prejudice to [Defendant]." Id.
       Plaintiff opposes the motion to strike, arguing that the male nurse's identity and
involvement in union activities is material because it demonstrates that one of the reasons
provided for her termination-that she engaged in "union busting" activities-was
pretextual. (Doc. 13 at 2.) Plaintiff represents that she "consulted" the male nurse "as to
the inclusion of his name in the Complaint and [he] stated an express desire to remain
named." Id. at 3.
       Plaintiff is represented by John C. Mabie, Esq. Defendant is represented by
Martha Van Oot, Esq.
       Pursuant to Fed. R. Civ. P. 12(t), the court may upon a motion made by either
party "strike from a pleading an insufficient defense or any redundant, immaterial,
impertinent, or scandalous matter." "[T]he courts should not tamper with the pleadings
unless there is a strong reason for so doing." Lipsky v. Commonwealth United Corp., 551
F.2d 887, 893 (2d Cir. 1976). As a result, "[m]otions to strike are viewed with disfavor
and are not frequently granted." Operating Eng'rs Local 324 Health Care Plan v. G & W
Constr. Co., 783 F.3d 1045, 1050 (6th Cir. 2015); see also MadGrip Holdings, LLC v.
West Chester Holdings, Inc., 2017 WL 4335028, at *3 (D. Vt. Sept. 27, 2017) (holding
motions to strike are "disfavored," which is "particularly so when ... there has been no
significant discovery") (alteration in original) (citation omitted).
       "In order to succeed on a motion to strike, it must be shown that the allegations
being challenged are so unrelated to plaintiffs claims as to be unworthy of any
consideration ... and that their presence in the pleading throughout the proceeding will

                                               2
          Case 2:20-cv-00072-cr Document 19 Filed 07/31/20 Page 3 of 3




be prejudicial to the moving party." Citibank NA. v. City ofBurlington, 971 F. Supp. 2d
414,422 (D. Vt. 2013) (citation and internal quotation marks omitted).
      Here, Defendant has not shown that the inclusion of the male nurse's name serves
"no purpose except to inflame the reader" and will cause prejudice to Defendant in this
litigation. Oram v. Sou/Cycle LLC, 979 F. Supp. 2d 498,512 (S.D.N.Y. 2013). The nurse
in question consented to the use of his name in the Complaint. He thus will not suffer
embarrassment or an invasion of privacy from its continued presence in the public record.
       Defendant also has not provided a compelling reason as to why it will suffer the
type of prejudice that warrants striking the male nurse's name because of his alleged role
in a union dispute. Cf Giroux v. Foley, 2020 WL 1677073, at *7 (D. Vt. Apr. 6, 2020)
(striking allegations regarding child sexual assault of unnamed minor victims of sexual
assault decades previously where those minors were neither parties nor witnesses and
where defendant had inadequate notice of their unspecified complaints regarding his
conduct). The suggestion that members of Defendant's management targeted the nurse is
neither sufficiently "scandalous" nor "impertinent" so as to require that his name be
stricken pursuant to Fed. R. Civ. P. 12(f).
       For the foregoing reasons, the court DENIES Defendant's motion to strike. (Doc.
3.)
SO ORDERED.
                                                                ,s,..,
       Dated at Burlington, in the District of Vermont, this_}__ day of July, 2020.



                                                  C~ctJudge
                                                  United States District Court




                                              3
